


EXHIBIT 10.1




STOCK PURCHASE AGREEMENT







This STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of     April 5, 2011
 (the “Effective Date”), by and among Deepak Danavar (“DD”), Ravi Sharma (“RS”)
James Villalobos (“JV”), individuals (thereinafter referred to collectively as
the “Sellers” and each individually as a “Seller”) and iBos, Inc., a Delaware
corporation (the “Company”) and Lynn Harrison, an individual, (the “Purchaser”)
and Frank J. Hariton, Esq, as escrow agent (the “Escrow Agent”).




Recitals




A.

Sellers, the Company and Purchaser are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), and such other Federal and state securities exemptions as may
be deemed available;




B.

Sellers are the majority shareholders, and is the beneficial owners of record of
an aggregate of 8,280,000 outstanding shares of common stock, par value $0.0001
per share (the ”Sold Shares”) of the Company representing approximately 87.0% of
the 9,520,000 issued and outstanding shares of common stock, par value $0.0001
per share (the “Common Stock”) of the Company:  and




C.

The Purchaser wishes to purchase from the Sellers and the Sellers wish to sell
to the Purchaser, upon the terms and conditions stated in this Agreement, the
Sold Shares for an aggregate purchase price of Three Hundred Seventy Thousand
($370,000.00) Dollars (the “Purchase Price”).




In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1.

Purchase and Sale of the Shares.  Subject to the terms and conditions of this
Agreement, on the Closing, the Purchaser shall purchase, and the Sellers shall
sell to the Purchaser, the Sold Shares for the Purchase Price.




2.

Escrow Pending Closing.  Upon execution of this Agreement, Sellers shall deliver
the certificates for the Sold Shares duly endorsed for transfer with medallion
guarantee to the Escrow Agent and the Purchaser shall deliver the Purchase Price
to the Escrow Agent to be held and delivered pursuant to the terms of this
agreement and a separate escrow agreement.  




Page 1







--------------------------------------------------------------------------------




3.

Representations and Warranties of the Sellers and the Company.  The Sellers,
each jointly and severally represent and warrant to the Purchaser and the
Company warrants and represents to the Purchaser, that as of the Effective Date
and as of Closing:




3.1

Organization.  The Company is an entity duly incorporated under the laws of the
State of Delaware and in good standing. The Federal Tax ID number is 80-0372385.




3.2

Authorization.  Neither the Company nor any Seller is a party to any agreement,
written or oral, creating rights in respect of any Sold Shares in any third
person or relating to the voting of the Sold Shares. This Agreement constitutes
the legal, valid and binding obligation of each Seller and the Company,
enforceable against each Seller and the Company in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.    




3.3

Capitalization.  The authorized capital stock of the Company on the date hereof
and as of Closing does and will consist of (i) 100,000,000 shares of common
stock, par value $0.0001 per share, of which 9,520,000 are issued and
outstanding; and (ii) 5,000,000 shares of preferred stock, par value $0.0001 per
share, none of which have been designated or issued.. There are no shares of
capital stock issuable pursuant to any stock plans of the Company, nor are there
any shares of capital stock issuable or reserved for issuance pursuant to
securities exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company.  All of the issued and outstanding shares of
the Company’s capital stock have been duly authorized and validly issued and are
fully paid, no assessable and free of pre-emptive rights and were issued in full
compliance with applicable state and federal securities law and any rights of
third parties.  No Person is entitled to pre-emptive or similar statutory or
contractual rights with respect to any securities of the Company.  As used in
this Agreement, “Person” shall mean an individual, corporation, partnership,
Limited Liability Company, trust, business trust, association, Joint Stock
Company, joint venture, sole proprietorship, unincorporated organization,
governmental authority or any other form of entity not specifically listed
herein.




3.4

Valid Issuance; No Encumbrances.  Sellers are each the lawful owner of the Sold
Shares set forth under such Seller’s name on the signature page hereof, free and
clear of all security interests, liens, encumbrances, equities and other
charges.




3.5

Consents.  The execution, delivery and performance by the Sellers and the
Company of this Agreement and the offer and sale of the Sold Shares requires no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws (which the Purchaser shall file within the
applicable time periods).







Page 2







--------------------------------------------------------------------------------



3.6

Delivery of SEC Filings; Business.  The Sellers and the Company have made
available to the Purchaser through the EDGAR system, true and complete copies of
any Company’s filings made with the U.S. Securities and Exchange Commission
(“SEC”).

Such filings, except those that have been amended, were, when filed, true
accurate and complete and did not omit to state a fact, necessary in light of
the statements made therein, in order to make such statements not misleading.




3.7

No General Solicitation or General Advertising.  Neither the Company nor any
Seller nor any Person acting on any of their behalves has offered or sold or
will offer or sell any of the Sold Shares by any form of “general solicitation”
or “general advertising” (as those terms are used in Regulation D, promulgated
under the Securities Act) in connection with the offer or sale of any of the
Sold Shares.  The Sellers have offered the Sold Shares for sale only to the
Purchaser.




3.8

No Class of Securities Registered Under Section 12(g) of the Exchange Act.  The
Company has no class of securities registered with the SEC under Section 12(g)
of the Exchange Act.




3.9

No Litigation.  There are no actions, suits or proceedings, at law or in equity,
and no proceedings before any arbitrator, or by or before any governmental
commission, board, bureau or other administrative agency, pending, or to the
Seller’s knowledge, threatened against or affecting the Company, or any
properties or rights of the Company.




3.10

Company Indebtedness.  As of the Closing, there are no shareholder loans or
other instruments or evidence of indebtedness owed by the Company to any
shareholder or other third party, and all professional fees incurred by the
Company, or by Seller on behalf of the Company, for all services rendered up to
and through the Closing, have been paid in full.  




3.11

Company Obligations.  There are no contracts, debts, lawsuits, agreements or
other obligations of the Company known to the Seller, which, individually or in
the aggregate, exceed Five Hundred Dollars ($500.00), attached hereto and
incorporated herein by reference. There may be contracts, debts, lawsuits,
agreements or other obligations that are unknown to the Seller and that would
remain with the Corporation.




3.12     Subsidiary.  The Company has only one subsidiary, iBos, Inc., a
California corporation (the “Subsidiary”), which is being conveyed back to the
Sellers by the Company at the Closing.  All operations of the Company were
conducted through the Subsidiary.




4.

Representations and Warranties of the Purchaser.  As of the Effective Date and
as of Closing, the Purchaser hereby represents and warrants to each Seller and
The Company that:




4.1

Authorization.  The execution, delivery and performance by the Purchaser of this
Agreement constitutes the valid and legally binding obligation of the Purchaser,




Page 3







--------------------------------------------------------------------------------

enforceable against the Purchaser in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.




4.2

Purchase Entirely for Own Account.  The Securities to be received by the
Purchaser hereunder will be acquired for the Purchaser’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act without prejudice, however, to the
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Securities in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
the Purchaser to hold the Securities for any minimum or other specific term nor
limiting the Purchaser’s right to sell the Securities at any time in compliance
with applicable federal and state securities laws.  




4.3

Purchaser Status.  At the time the Purchaser was offered the Sold Shares, it
was, and at the date hereof and at Closing is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.  




4.4

Experience of the Purchaser.  The Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Sold Shares. Purchaser evaluated the merits
and risks of such investment.  The Purchaser is able to bear the economic risk
of an investment in the Sold Shares and, at the present time, is able to afford
a complete loss of such investment.




4.5

Disclosure of Information.  The Purchaser has had an opportunity to receive all
information related to the Company requested by him and to ask questions of and
receive answers from the Sellers regarding the Company, its business and the
terms and conditions of the offering of the Sold Shares.  The Purchaser
acknowledges receipt of copies of the SEC Filings and undertakes to cause the
Company to file a Form D with respect to the transactions contemplated by this
Agreement.




4.6

Restricted Securities.  The Purchaser understands that the Sold Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Sellers in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.




4.7

Legend.  The Purchaser understands and agrees that the certificate(s) or the
documents representing the Sold Shares will bear one or more restrictive legends
determined by counsel to the Company to be necessary or appropriate in order to
comply with United States federal or state securities laws or to secure or
protect any applicable exemptions from registration




Page 4







--------------------------------------------------------------------------------

or qualification, including a legend in substantially the following form and the
Purchaser agrees to abide by the terms thereof:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY OTHER APPLICABLE SECURITIES LAW OF
ANY STATE OR OTHER JURISDICTION, AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT.  THESE SECURITIES
CANNOT BE TRANSFERRED, OFFERED, OR SOLD UNLESS SUCH SECURITIES ARE REGISTERED
UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE, THE AVAILABILITY
OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE CORPORATION AND ITS
COUNSEL.




4.8

No General Solicitation.  The Purchaser is not purchasing the Sold Shares as a
result of any “general solicitation” or “general advertising” (as such terms are
defined in Regulation D), which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.




5.

Conditions to Closing.




5.1

Conditions to the Purchaser’s Obligations. The obligation of the Purchaser to
purchase the Shares at the Closing is subject to the fulfillment to the
Purchaser’s satisfaction, on or prior to the Closing, of the following
conditions, any of which may be waived by the Purchaser:




(a)  The representations and warranties made by the Sellers and the Company in
Section 3 hereof shall be true and correct at all times prior to and on the
Closing.  The Sellers and the Company shall have performed in all material
respects all obligations and conditions herein required to be performed or
observed by him on or prior to the Closing.




(b)  The Sellers and/or the Company shall have obtained any consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Sold Shares and the consummation of the
transactions contemplated by this Agreement, all of which shall be in full force
and effect.




(c)  The Sellers shall have delivered to the Escrow Agent the certificates
evidencing the Sold Shares as set forth in Section 2;




(d)  The Common Stock shall have been approved for deposit with the DTC system.







Page 5







--------------------------------------------------------------------------------



5.2

Conditions to Obligations of the Sellers. The Seller’s obligation to sell and
issue the Sold Shares to Purchaser at the Closing is subject to the fulfillment
to the satisfaction of the Sellers and their counsel on or prior to the Closing
of the following conditions, any of which may be waived by the Sellers:




(a)  The representations and warranties made by the Purchaser in Section 4
hereof shall be true and correct in all material respects when made, and shall
be true and correct in all material respects on the Closing.




(b)  The Purchaser shall have delivered the Purchase Price to the Escrow Agent.




5.3

Termination of Obligations to Effect Closing; Effects.




(a)

The obligations of the Sellers and Company, on the one hand, and the Purchaser,
on the other hand, to affect the Closing shall terminate as follows:




(i)

Upon the mutual written consent of the Sellers and the Purchaser;




(ii)

By the Sellers if any of the conditions set forth in Section 5.2 shall have
become incapable of fulfillment, and shall not have been waived by the Sellers;




(iii)

By the Purchaser if any of the conditions set forth in Section 5.1 shall have
become incapable of fulfillment, and shall not have been waived by the
Purchaser; or




(iv)

By either the Sellers or the Purchaser (with respect to itself only) if the
Closing has not occurred on or prior to March 31, 2011 or such later date as the
parties may agree to in writing; provided, however, that, except in the case of
clause (i) above, the party seeking to terminate its obligation to effect the
Closing shall not then be in breach of any of its representations, warranties,
covenants or agreements contained in this Agreement if such breach has resulted
in the circumstances giving rise to such party’s seeking to terminate its
obligation to effect the Closing.




(b)  In the event of termination by the Seller or the Purchaser of its
obligations to affect the Closing pursuant to this Section 5.3, written notice
thereof shall forthwith be given to the other party.  Nothing in this Section
5.3 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or to impair the right
of any party to compel specific performance by any other party of its
obligations under this Agreement.  










Page 6







--------------------------------------------------------------------------------



6.

Covenants and Agreements of the Purchaser.




6.1

Securities Laws Disclosure; Publicity.  The Purchaser shall make such filings
with the SEC as required following the Closing.  The Sellers and the Purchaser
shall consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and neither the Sellers nor the Purchaser
shall issue any such press release or otherwise make any such public statement
without the prior consent of the other, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Further, the parties acknowledge and
agree that all such press releases shall conform with the requirements of Rule
135c of the Securities Act. Prior to Closing, Purchaser shall deliver a draft of
the Form 8-K to be filed with respect to this transaction in form and substance
reasonably satisfactory to the Sellers and their counsel.







7.

Deliveries at Closing

The following deliveries shall be made at the Closing:




(a)

By the Sellers and the Company:




(i)

copies of the Company’s Articles of Incorporation and amendments thereto,
By-laws and amendments thereto;

(ii)

all minutes and resolutions of the board of directors and of the stockholders
(and meetings of stockholders) in possession of the Company;

(iii)

stockholder list of the Company;

(iv)

all financial statements and tax returns in possession of the Company;

(v)

all applicable schedules hereto;

(vi)

Letters of resignation from the Company’s current officers and directors to be
effective upon Closing and confirming that they have no claim against the
Company in respect of any outstanding remuneration or fees of whatever nature to
be effective upon closing and after the appointments, with the resignation of
the directors to take effect on the Closing Date;

(vii)

Executed board resolutions authorizing and approving the actions to be performed
by the Company hereunder and appointing designees of the Purchaser as members of
the board of directors or officers of the Company as set forth in Schedule D;

(viii)

A certificate of the Secretary or Assistant Secretary of the Company, dated as
of the Closing Date, certifying as to (i) the incumbency of officers of the
Company executing this Agreement and all exhibits and schedules hereto and all
other documents, instruments and writings required pursuant to this Agreement
(the “Transaction Documents”), (ii) a copy of the Articles of Incorporation and
By-Laws of the Company, as in effect on and as of the Closing Date, and (iii) a
copy of the resolutions of the Board of Directors of the Company authorizing and
approving the Company’s





Page 7







--------------------------------------------------------------------------------

execution, delivery and performance of the Transaction Documents, all matters in
connection with the Transaction Documents, and the transactions contemplated
thereby;

(ix)

A certificate, executed by the President of the Company as of the Closing Date,
certifying to the fulfillment of all of the conditions to the Purchaser’s’
obligations under this Agreement and certifying that each of the representations
and warranties of the Sellers as set forth in Section 2 of this Agreement are
true and correct in all material respects as of the Closing Date as though made
on and as of the Closing Date;

(x)

A duly executed copy of this Agreement;

(xi)

Good standing and existence certificates for the Company from the State of
Delaware;

(xii)

An instruction letter issued by the Company or its counsel to the Company’s
transfer agent authorizing and instructing the transfer of the Shares from the
Sellers to the Purchaser pursuant to this Agreement and the signed instruments
of transfer for the Share Certificates;

(xiii)

Resolutions appointing the Purchaser’s designee(s) as officers and directors of
the Company; and

(xiv)

Any other document reasonably requested by the Purchaser that the Purchaser
deems necessary for the consummation of this transaction.

(b)

By the Purchaser to the Sellers and the Company:




(i)       All applicable exhibits and schedules hereto;

(ii)      A duly executed copy of this Agreement;




(iii)     An authorized officer of the Purchaser shall deliver to the Sellers at
the Closing a certificate certifying that each of the representations and
warranties of the Purchaser as set forth in Section 3 of this Agreement are true
and correct in all material respects as of the Closing Date as though made on
and as of the Closing Date;




(iv)      Any other document reasonably requested by the Sellers that they deem
necessary for the consummation of this transaction; and

(v)       The Purchase Price

(c)

The Sellers and the Purchaser shall deliver joint instructions to the Escrow
Agent to deliver the Purchase Price to the Sellers and the Certificates and
Stock Powers to the Purchaser.

8.

Survival and Indemnification.




8.1

Survival.  The representations, warranties, covenants and agreements contained
in this Agreement shall survive the Closing of the transactions contemplated by
this




Page 8







--------------------------------------------------------------------------------

Agreement.




8.2

Indemnification.  The Sellers each jointly and severally for a period of one
year from the date of the Closing agree to indemnify and hold harmless the
Purchaser and his affiliates and their respective directors, officers, members,
managers, employees and agents from and against any and all losses, claims,
damages, liabilities and expenses (including without limitation reasonable
attorney fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) to which such Person may
become subject as a result of any breach of representation, warranty, covenant
or agreement made by or to be performed on the part of the Seller under this
Agreement, and will reimburse any such Person for all such amounts as they are
incurred by such Person.




9.

Miscellaneous.




9.1

Successors and Assigns.  This Agreement may not be assigned by a party hereto
without the prior written consent of the Sellers or the Purchaser, as
applicable.  The provisions of this Agreement shall inure to the benefit of and
be binding upon the respective permitted successors and assigns of the parties.
 Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.




9.2

Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and delivered by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen.




9.3

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.




9.4

Notices.  Unless otherwise provided, any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given as
hereinafter described (i) if given by personal delivery, then such notice shall
be deemed given upon such delivery, (ii) if given by telex or telecopier, then
such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one business day after delivery to such carrier.  All
notices shall be addressed to the party to be notified at the address as set
forth on the signature page hereto, or at such other address as such




Page 9







--------------------------------------------------------------------------------

party may designate by ten days’ advance written notice to the other party:




9.5

Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith.  




9.6

Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Seller and the Purchaser.  




9.7

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.




9.8

Entire Agreement.  This Agreement, including any Exhibits and Schedules attached
hereto, constitute the entire agreement among the parties hereof with respect to
the subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.




9.9

Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.




9.10

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York as they are applied to contracts executed, delivered and to be
performed entirely within the State of New York and without regard to the choice
of law principles thereof.  Each of the parties hereto irrevocably submits to
the exclusive jurisdiction of the courts of the State, City and County of New
York Kent for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Agreement and the transactions contemplated hereby.
 Service of process in connection with any such suit, action or proceeding may
be served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement (other than by telex or
facsimile which shall be deemed improper service).  Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in




Page 10







--------------------------------------------------------------------------------

any such court has been brought in an inconvenient forum.  Each of the parties
hereto waives any right to request a trial by jury in any litigation with
respect to this agreement and represents that counsel has been consulted
specifically as to this waiver.




9.11

Currency.  All amounts referenced and set forth herein hall be in lawful money
of the United States.




IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.




THE SELLERS:




/s/ Deepak Danavar

   Deepak Danavar – 2,760,000 Shares Certificate 1000

   4879 E. La Palma Ave., Suite 201

   Anaheim, CA 92807

   Tel  (714) 292-1070; (Fax)  (914) 693-2963




/s/ Ravi Sharma

   Ravi Sharma – 2,760,000 Shares Certificate 1002

   4879 E. La Palma Ave., Suite 201

   Anaheim, CA 92807

   (714) 292-1070: (Fax) (914) 693-2963




/s/ James Villalobos

   James Villalobos – 2,760,000 Shares Certificate 1004

   4879 E. La Palma Ave., Suite 201

   Anaheim, CA 92807

   (714) 292-1070 (Fax)  (914) 693-2963




THE PURCHASER:




/s/ Lynn Harrison

   Lynn Harrison

   80-83 Long Lane

   London EC1A 9ET

   Tel/Fax 22-207-526-2123




ESCROW AGENT:




/s/ Frank J. Hariton

   Frank J. Hariton, Esq.

   1065 Dobbs Ferry Road

   White Plains, NY 10607   (Tel) 914 – 674-4373 (Fax) 914-693-2963




Page 11





